Appellant, pro se, moves for leave to proceed in forma pauperis. Upon due consideration, it is hereby ORDERED that the motion is DENIED in part, and the appeal is DISMISSED with respect to Appellant’s claims against defendants Gary Greene, Michael Molisani, Collen Russell, and two John Doe defendants. It is further ORDERED that the motion is GRANTED and counsel shall be appointed from this Court’s pro bono panel with respect to the dismissal of Appellant’s claims against defendants C.F. Kelly and James Levine. Appointed counsel is directed to brief, among other issues, whether the district court erred in determining that: (1) Appellant’s amended complaint had failed to sufficiently allege the personal involvement of defendants Kelly and Levine; (2) Appellant had not engaged in constitutionally protected activity; and (3) the law surrounding Appellant’s protected activity was not “clearly established” in March 2006.